DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a nonwoven sheet in addition to a composite of a nonwoven fabric and loop file fiber yarns, and an outer nonwoven sheet, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a nonwoven sheet" in line 7 and further recites “a nonwoven fabric” in line 9 and “an outer nonwoven sheet” in line 12. The description of the target area in the present specification and the drawings does not disclose both a nonwoven sheet and an additional nonwoven fabric. The limitations, when viewed in light of the specification, raise questions about the scope of the claim because it is unclear if the claimed nonwoven sheet is intended to refer to the same layer of material as either the nonwoven fabric of the outer nonwoven sheet, or if it is intended to refer to an additional, third nonwoven layer.
Claim 3 recites the limitation "the nonwoven composite" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Previously, a composite was disclosed.
Claim 3 recites the limitation "in a fixed region" in line 4, and further discloses “a fixed region” in line 5. Is in unclear if these limitations refer to the same fixed region or to two different fixed regions. For purposes of examination, the limitations will be considered to refer to the same fixed region.
Claim 4 recites the limitation "the nonwoven composite" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim. Previously, a composite was disclosed.
Claim 5 recites the limitation "the nonwoven composite" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim. Previously, a composite was disclosed.
Claim 5 recites the limitation "a further wide region" in line 2.  It is unclear if this limitation is intended to refer to the previously disclosed further wide region, or to an additional region. For purposes of examination, the limitation will be considered to refer to the same further wide region.
Claim 5 recites the limitation "the back surface side" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the composite, file fiber yarns" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Previously, loop pile fiber yarns were disclosed.
Claim 6 recites the limitation "the nonwoven fabric base" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Previously, a nonwoven fabric was disclosed.
Claim 6 recites the limitation "a nonwoven fabric base" in line 2.  It is unclear if this limitation is intended to refer to the previously disclosed nonwoven fabric, or to an additional layer of nonwoven fabric. For purposes of examination, the limitation will be considered to refer to the same nonwoven fabric.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnes et al. (5,707,707) in view of Kline et al. (5,542,942).
With respect to claim 1, Burnes discloses a tape-type disposable diaper, as shown in figure 5, comprising a ventral part extending to a front side and a dorsal part extending to a rear side. A fastening tape 50 protrudes from both sides of the dorsal part and a target portion 52 is provided on an external surface of the ventral part, as shown in figure 5. The fastening tapes 50 extend from left and right sides to a ventral side and detachably connect to the target portions 52, as shown in figure 5. A 
Burnes discloses all aspects of the claimed invention with the exception of the outer sheet being a nonwoven sheet. Burnes discloses in column 7, lines 1-3, that the target portion 52 is adhered to the outer sheet 44, but remains silent as to the material used for the outer sheet. Kline discloses a tape-type disposable diaper having fastening tapes 40 and a target portion 44, as shown in figure 1. The target portion 44 comprises a composite including loops that is adhered to an outer sheet 24 of the diaper, as shown in figure 3. Kline teaches the outer sheet of the diaper is a nonwoven layer, as disclosed in column 6, lines 27-28. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the outer sheet of Burnes a nonwoven sheet, as taught by Kline, to achieve the predictable result of an outer layer that has a soft, fabric-like feel that is not irritating to the user.
With respect to claims 2 and 4, Burnes discloses in column 6, lines 45-51, that the composite is bonded using a hot melt adhesive, and further discloses in column 7, lines 10-13, that the adhesive of the composite can be used to adhere the composite to the outer sheet of the diaper. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to fix the 
With respect to claim 5, the outer sheet 44 of Burnes, as modified by Kline to be nonwoven, is disposed in an area including the formation region of the target portion 52, as shown in figure 5, and therefore is considered to be disposed in a further wide region since the outer sheet 44 is wider than the target portion 52. Burnes discloses in column 6, lines 45-51, that the composite is bonded using a hot melt adhesive, and further discloses in column 7, lines 10-13, that the adhesive of the composite can be used to adhere the composite to the outer sheet of the diaper. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to fix the composite to the outer sheet of Burnes using hot melt adhesive on the back surface side of the composite, since Burnes discloses hot melt adhesive as being suitable for use in the composite, to create a secure attachment across the target area, and to attach the non-looped backing side of the composite to the outer sheet of the article to allow the loops to be exposed for engagement with the fastening tapes.
With respect to claim 6, Burnes discloses the pile fiber yarns 17 are sewn into the nonwoven fabric base 12 and appear on at least a back surface side of the nonwoven fabric base 12, as shown in figure 2, in a heat sealed state, as disclosed in column 2, lines 42-43.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnes et al. (5,707,707) in view of Kline et al. (5,542,942), and further in view of Horn et al. (2012/0089112).
With respect to claim 3, modified Burnes discloses all aspects of the claimed invention with the exception of a fixed region provided along intersection rows of adjacent warps wherein the amount of hot melt adhesive in the region along the intersection rows is large and in the region between the intersection rows is small. Burnes discloses the yarns are fixed to the nonwoven sheet by a hot melt adhesive, as disclosed in column 6, lines 45-51, but remains silent as to the location of the hot melt adhesive. Horn discloses a target loop material for use in a disposable diaper, as disclosed paragraph [0014], wherein the looped yarns are fixed to a backing layer by an adhesive pattern that is provided along intersection rows of adjacent warps such that the adhesive is present in a large amount along the intersection rows but not in the region between the intersection rows, as shown in figures 1B and 2C, and described in paragraph [0028]. Horn teaches that this adhesive configuration allows for an easier and more secure engagement with a hook fastener, as disclosed in paragraph [0032]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the hot melt adhesive of Burnes in a fixed region provided along intersection rows of adjacent warps wherein the amount of hot melt adhesive in the region along the intersection rows is large and in the region between the intersection rows is small, as taught by Horn, to achieve an easier and more secure engagement with a hook fastener.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents 4,770,917; 4,973,326; 5,476,702; and 6,647,600 disclose loop fastening materials for use in diapers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781